The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Examiner previously objected to claim 19 as allowable subject matter however after search and reconsideration, claim 19 has been rejected as the independent claim has a new amended language.
Applicant’s arguments with respect to claims 1 and 19 filed on 01/22/2021 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
With respect to the newly amended subject matter and applicant’s arguments, the Examiner relies upon newly cited references Zhang et al (US 2017/0341583 A1) and Aich et al (US 2014/0267688 A1). as set forth in the body of the rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable in view of Ohba (US 2016/0245659 A1) in view of Zhang et al (US 2017/0341583 A1) in view of Yu et al. (US 2019/0337344 A1).

Regarding claim 1, Ohba teaches a system for optimizing a trailer path, comprising: at least one trailer image sensor configured to capture images of a trailer attached to a tow vehicle (see Ohba paragraphs “0024-0025”, “0028” and “0034-0035” “In order to determine whether the current routing mode is the towing route mode, there are several ways as stated above in this description. In one embodiment, the automatic detection may be executed by recognizing the towed vehicle in one or more images from one or more rearview cameras which may be located at a rear side of the towing vehicle in order to detect the towed vehicle. As mentioned earlier, the rearview cameras may be embedded in the towing vehicle or aftermarket cameras coupled to the navigation system. A sample diagram of collecting images from a plurality of the rearview cameras is illustrated in FIG. 4. For example, the route guidance system of FIG. 4 may include a plurality of rearview cameras 400, including Rear Camera 1, Rear Camera 2 . . . and Rear Camera M where M is a natural number, each of which is able to record a series of images. A camera interface 410 receives the series of images as data streams from the plurality of cameras 400 and processes the series of images appropriate for stitching. For example, the processing may include receiving the series of images as data streams from the plurality of cameras 
Ohba teaches at least one behind image sensor configured to capture behind images of a vehicle path behind the tow vehicle and behind the trailer (see Ohba figure 5 and paragraphs “0024-0025”, “0028” and “0034-0035” “In order to determine whether the current routing mode is the towing route mode, there are several ways as stated above in this description. In one embodiment, the automatic detection may be executed by recognizing the towed vehicle in one or more images from one or more rearview cameras which may be located at a rear side of the towing vehicle in order to detect the towed vehicle. As mentioned earlier, the rearview cameras may be embedded in the towing vehicle or aftermarket cameras coupled to the navigation system. A sample diagram of collecting images from a plurality of the rearview cameras is illustrated in FIG. 4. For example, the route guidance system of FIG. 4 may include a plurality of rearview cameras 400, including Rear Camera 1, Rear Camera 2 . . . and Rear Camera M where M is a natural number, each of which is able to record a series of images. A camera interface 410 receives the series of images as data streams from the plurality of cameras 400 and processes the series of images appropriate for stitching. For example, the processing may include receiving the series of images as data streams from the plurality of cameras 
Ohba teaches a weight determination system that determines the weight of the tow vehicle and the trailer (see Ohba paragraphs “0023” and “0025” “Furthermore, using the vehicle interface 122, the navigation system 100 may communicate with sensors 133, such as cameras, infrared sensors, weight sensors, etc. which enables the navigation system to determine that the vehicle is towing by detecting the towed vehicle 140, by sensing an object behind the towing vehicle 130, either by image recognition, proximity sensing, weight sensing, etc., respectively, of a towed object.”),
a data input device configured to receive input data (see Ohba paragraph “0024” “The vehicle navigation system 100 accommodates a plurality of means for receiving user inputs. For example, the navigation system 100 may include a touch detector 118 for detecting a touch or press input of a user on a touch panel 117 of a touch screen 115, which allows the user to enter intuitive look and feel input. Alternatively, as seen in a traditional vehicle entertainment system, any user input controller 119 such as knobs and buttons may be included in the navigation system 100. To accommodate hands-free input operation to avoid driver distraction, it may be appropriate to use voice commands as user inputs for the navigation system 100. To accommodate such voice commands, 
Ohba teaches a processing device comprising a processor and non-volatile memory (see Ohba paragraphs “0008-0012”),
Ohba teaches wherein the processor is configured to: receive image data from the image sensor (see Ohba paragraph “0024” “The vehicle navigation system 100 may also include a plurality of means to output an interactive result of user input operations. For example, the navigation system 100 may include a display controller 112 for generating map images, such as map guide images, arrow guide images, icon images of POIs, possible alerts, as well as menu images related to the map information and the generated map image is stored in a video RAM (VRAM) 113. The map image stored in the VRAM 113 is sent to a video generating unit 114 where the map image is converted to an appropriate format to be displayed on a screen 116 of a touch screen 115. Upon the receipt of video data, the screen 116 displays the map. Alternatively, to keep eyes of a driving user on a road rather than prompting the driving user to look in to the screen, the interactive output may be presented to the driving user as audio feedback via one or more speakers 121”),
receive load ratings for a tow vehicle and tow equipment (see Ohba paragraphs “0028” and “0037” “In another way, sensing any tension or force due to weight at a towing 
receive weight data from the weight determination system (see Ohba paragraphs “0025”, “0028” and “0037” “Furthermore, using the vehicle interface 122, the navigation system 100 may communicate with sensors 133, such as cameras, infrared sensors, weight sensors, etc. which enables the navigation system to determine that the vehicle is towing by detecting the towed vehicle 140, by sensing an object behind the towing vehicle 130, either by image recognition, proximity sensing, weight sensing, etc., respectively, of a towed object.”),
to determine at least one safety parameter based on the trailer path, the load ratings, the weight data, the accelerometer data and the input data (see Ohba paragraphs “0028” and “0037” regarding making sure a car stays within the speed limits and load/weight requirements of the roads it’s on as a safety parameter too “In another way, sensing any tension or force due to weight at a towing device or coupling to the towed vehicle 140 at the towing device that is used for coupling the towing vehicle 130 and the towed vehicle 140 may result in effectively detecting the towed vehicle 140. These one or more sensors may be embedded sensors 133 in the towing vehicle 130 or aftermarket sensors 110 coupled to the navigation system 100. These sensing results are received via the vehicle interface 122 and processed at the CPU 101”),
But Ohba does not teach at least one front image sensor configured to capture front images of a vehicle path in front of the tow vehicle and to communicate the trailer path and the at least one safety parameter to vehicle control system, thereby prompting adjustments to at 
However Zhang teaches at least one front image sensor configured to capture front images of a vehicle path in front of the tow vehicle (see Zhang paragraph “0034”),
Zhang teaches to communicate the trailer path and the at least one safety parameter to vehicle control system, thereby prompting adjustments to at least one of the tow vehicle path and tow vehicle acceleration when at least one of the trailer path and acceleration are not within the at least one safety parameter (see Zhang paragraphs “0032” and “0064” regarding communicating the trailer path and the vehicle control system and adjusting the tow vehicle speed by braking or slowing down as the Applicant mentioned in paragraph 19 in the specification, as a control signal command is in response to a condition happening that needs to be fixed (The acceleration may be positive or negative (deceleration when braking, for example).) “The instructions, when executed by the processor 64, receive and process signals from the sensor system 34, perform logic, calculations, methods and/or algorithms for automatically controlling the components of the vehicle 10, and generate control signals to the actuator system 36 to automatically control the components of the vehicle 10 based on the logic, calculations, methods, and/or algorithms. Although only one controller 40 is shown in FIG. 1” and “For example, the one or more control signals 342 are a command to actuate the brake system 32 to slow a speed of the vehicle 10, etc. In various embodiments, the one or more control signals 342 may also include a command to actuate a brake system associated with the trailer 8, a command to actuate the steering system 38 of the vehicle 10, etc. In various embodiments, the one or more control signals 342 are a command to the brake system 32 of the vehicle 10 and a command to a brake system associated with the trailer 8”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of a method and system of 
Zhang has using acceleration of the vehicle to determine the line of travel (see Zhang paragraph “0040”), but Modified Ohba fails to teach one or more accelerometers that sense acceleration of at least one of the tow vehicle and the trailer and receive accelerometer data from the one or more accelerometers; receive input data from the data input device, determine a trailer path based on the image data, accelerometer data, and the input data.
However Yu teaches one or more accelerometers that sense acceleration of at least one of the tow vehicle and the trailer (see Yu paragraphs “0023”, “0029”, “0039” and “0052” “In some implementations, the sensor system 140 may also include the IMU (inertial measurement unit) 144 configured to measure the vehicle's linear acceleration (using one or more accelerometers) and rotational rate (using one or more gyroscopes). In some examples, the IMU 144 also determines a heading reference of the tow vehicle 100. Therefore, the IMU 144 determines the pitch, roll, and yaw of the tow vehicle 100.”),
Yu teaches receive accelerometer data from the one or more accelerometers; receive input data from the data input device (see Yu paragraphs “0023”, “0029”, “0039” and “0052” “The speed behavior 182 b may be executed to change the speed of the tow vehicle 100 by either accelerating or decelerating based on the planned path. The speed behavior 182 b sends a signal or command 184 to the brake system 114 for decelerating or the acceleration system 116 for accelerating.”),
Yu teaches to determine a trailer path based on the image data, accelerometer data, and the input data (see Yu paragraphs “0023”, “0029-0032”, “0039” and “0052” “The position of the camera 142 a is determined or known by the camera pose module 330 as will be described below. As previously mentioned, the IMU 144 includes an accelerometer for determining the linear acceleration of the tow vehicle and a gyroscope 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of a method and system of route guidance for a towing vehicle of Ohba to identify one or more feature points within the images. The feature points are associated with the trailer and the method may also include determining a plane based on the one or more feature points also the plane is indicative of a front face of the trailer and the method may also include determining a normal line to the plane. In some examples, the method also includes determining the trailer angle based on the normal line (Yu paragraphs “0023-0025”, “0029”, “0039” and “0052”).

Regarding claim 2, Ohba teaches wherein tractrix involute curves are utilized to predict behavior data for the tow vehicle attached to the trailer, wherein the behavior data comprises data describing motion of the tow vehicle; motion of the trailer; motion of the trailer with respect to the tow vehicle; trailer path and vehicle path (see Ohba paragraphs “0007-0018” and “0019-0021” “FIG. 1 is a block diagram of a route guidance system in a vehicle that executes a method of route guidance for a towing vehicle according to one embodiment. 

Regarding claim 3, Ohba teaches wherein the processor is configured to predict a future vehicle path and a future trailer path based on the behavior data (see Ohba paragraphs “0007-0018” and “0019-0021” “FIG. 1 is a block diagram of a route guidance system in a vehicle that executes a method of route guidance for a towing vehicle according to one embodiment. Note that the block diagram in FIG. 1 is merely an example according to one embodiment for an illustration purpose and not intended to represent any one particular architectural arrangement. The various embodiments can be applied to other types of route guidance system and implemented as long as the route guidance system can accommodate the method of route guidance for a towing vehicle. For example, the vehicle navigation system 100 includes a central processor unit (CPU) 101 for controlling an overall operation of the navigation system, a buffer memory 102 for temporally storing data such as an icon data table for efficient displaying icons in accordance with this disclosure, a random access memory (RAM) 103 for storing a processing result such as 

Regarding claim 4, Modified Ohba fails to teach wherein the processor determines length and width of the trailer.
However Zhang teaches wherein the processor determines length and width of the trailer (see Zhang paragraphs “0070” and “0088” “With reference to FIG. 3, the UI control module 314 receives input data 366. The input data 366 is received from the operator or occupant's interaction with the input device 56. In one example, the input data 366 comprises dimensions of the trailer 8 coupled to the vehicle 10. The UI control module 314 interprets the input data 366 and sets the trailer dimensions 350 for the view rendering module 312.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of a method and system of route guidance for a towing vehicle of Ohba to determine trailer dynamics such as whether the trailer is pivoting or rolling relative to the vehicle and adjust the trailer path to maintain the vehicle safety (Zhang paragraphs “0070” and “0088”).

Regarding claim 5, modified Ohba teaches wherein the trailer image sensors and behind image sensors capture images representing obstructions to a clear travel path (see Ohba paragraphs “0028” and “0036” “However, another sensor arrangement effective for detecting the towed vehicle may be used. For example, one or more ultrasonic sensors may be located at a rear bumper for detecting a towed vehicle. The one or more ultrasonic sensors emit high frequency sound wave signals towards objects around the sensors and receive and evaluate signals reflected back from the objects to evaluate the 
However Yu teaches front image sensors (see Yu paragraph “0028”  “Moreover, images 143 captured by the fisheye camera 142 a have a convex non-rectilinear appearance. Other types of cameras 142 may also be used to capture the images 143 of the rear environment of the tow vehicle 100.”), but modified Ohba fails to explicitly teach representing obstructions to a clear travel path.
However Zhang teaches representing obstructions to a clear travel path (see Zhang paragraph “0081” “The obstacle data 356 is a notification that one or more obstacles have been detected in one or more of the trailer camera image data 330 and the vehicle camera image data 332 and may also include a coordinate location of the obstacle. The obstacle data 356 is received from other control modules associated with the vehicle 10, based on data received from one or more of the sensing devices 58 a-58 n, for example. The UI control module 314 generates transparent trailer view user interface data 358 based on the full view 348 and the obstacle data 356.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of a method and system of route guidance for a towing vehicle of modified Ohba to determine trailer dynamics such as 


Regarding claim 6, Ohba teaches wherein the system further comprises a monitoring device that communicates the image data, the accelerometer data, the at least one safety parameter, and the input data to a monitoring system; and wherein the monitoring device communicates the image data, the accelerometer data, the at least one safety parameter and the input data to the vehicle control system (see Ohba paragraphs “0010”, “0024”, “0028” and “0032” “The vehicle navigation system 100 accommodates a plurality of means for receiving user inputs. For example, the navigation system 100 may include a touch detector 118 for detecting a touch or press input of a user on a touch panel 117 of a touch screen 115, which allows the user to enter intuitive look and feel input. Alternatively, as seen in a traditional vehicle entertainment system, any user input controller 119 such as knobs and buttons may be included in the navigation system 100. To accommodate hands-free input operation to avoid driver distraction, it may be appropriate to use voice commands as user inputs for the navigation system 100. To accommodate such voice commands, microphone 120 for receiving speech input may be included. Once a voice command is received at the microphone 120, the voice command is sent to a speech engine to be matched with any speech pattern associated with navigation related vocabulary in a speech database and the matched speech pattern is interpreted as a voice command input from the user. Although listed input means may be an example for selecting menus, executing selected functions etc., the navigation system may include various other input methods, to achieve the same and similar operations.”).



Regarding claim 10, Ohba teaches wherein the system sends at least one control command to a vehicle computer server (see Ohba paragraph “0034”).
Regarding claim 12, Ohba fails to teach wherein the processor is configured to build a model of a set-up for a specific tow vehicle connected to a specific trailer; wherein the model determines at least one mode based on the data associated with the set-up for the model; wherein the model is stored in the non-volatile memory; wherein the system receives user settings; wherein the system communicates the settings for the model to the vehicle control system; and wherein the system alerts the user to the settings for the model.
However Zhang teaches wherein the processor is configured to build a model of a set-up for a specific tow vehicle connected to a specific trailer; wherein the model determines at least one mode based on the data associated with the set-up for the model (see Zhang paragraphs “0036”, “0040”, “0077” and “0085”),
Zhang teaches wherein the model is stored in the non-volatile memory (see Zhang paragraph “0031”)
 wherein the system receives user settings; wherein the system communicates the settings for the model to the vehicle control system; and wherein the system alerts the user to the settings for the model (see Zhang paragraphs “0036”, “0077” and “0085” “With 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of a method and system of route guidance for a towing vehicle of Ohba to determine trailer dynamics such as whether the trailer is pivoting or rolling relative to the vehicle and adjust the trailer path to maintain the vehicle safety and store the data even if the power went down (Zhang paragraph “0031”).

Regarding claim 13, Ohba fails to teach wherein the non-volatile memory stores factory settings and user settings specific to the model.
However Zhang teaches wherein the non-volatile memory stores factory settings and user settings specific to the model (see Zhang paragraphs “0031”, “0041” and “0044”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of a method and system of route guidance for a towing vehicle of Ohba to determine trailer dynamics such as whether the trailer is pivoting or rolling relative to the vehicle and adjust the trailer path to maintain the vehicle safety and store the data even if the power went down (Zhang paragraph “0031”).

 wherein the system further comprises a cloud-based network wherein factory settings, the user settings and the sensor data are stored in the memory of the cloud-based network; wherein the cloud-based network processor is configured to: determine set-up specific settings for a specific towing set-up of tow vehicle, trailer and all associated tow equipment; and transmit the set-up specific settings to the system based on the sensor data, the factory settings, and the user settings.
Zhang teaches wherein the system further comprises a cloud-based network (see Zhang paragraph “0030” and “0042”),
wherein factory settings, the user settings and the sensor data are stored in the memory of the cloud-based network (see Zhang paragraphs “0030-0031” and “0041-0042”),
wherein the cloud-based network processor is configured to: determine set-up specific settings for a specific towing set-up of tow vehicle, trailer and all associated tow equipment (see Zhang paragraphs “0030-0031” and “0077”),
 and transmit the set-up specific settings to the system based on the sensor data, the factory settings, and the user settings (see Zhang paragraphs “0030-0031”, “0057”, “0061”, “0068” and “0077”),
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of a method and system of route guidance for a towing vehicle of Ohba to determine trailer dynamics such as whether the trailer is pivoting or rolling relative to the vehicle and adjust the trailer path to maintain the vehicle safety and store the data even if the power went down (Zhang paragraph “0030-0031”).

Regarding claim 15, modified Ohba fails to teach wherein the data input device comprises a cell phone, satellite phone, smartphone, personal digital assistant, tablet computer, laptop computer, remote control device, mobile transmitter, a mobile internet device or a combination of one or more of the same.



Regarding claim 16, Ohba teaches wherein the system further comprises one or more sensors; wherein the one or more sensors produce sensor data; wherein the sensors convert sensor data to an electrical signal; and wherein the sensors comprise at least one of: electromagnetic; electrochemical; electric current; electric potential; magnetic; radio; air flow; accelerometers; pressure; electro-acoustic; electro-optical; photoelectric; electrostatic; thermoelectric; radio- acoustic; environmental; moisture; humidity; fluid velocity; position; angle; displacement; or combinations thereof (see Ohba paragraph “0028” “one or more proximity sensors, such as ultrasonic sensors, electromagnetic sensors, radar based sensors, etc., may be located at a rear side of the towing vehicle 130 in order to detect the towed vehicle 140”).

Regarding claim 17, modified Ohba fails to teach wherein the system further: monitors, via the sensors, behavior of a vehicle and its components while driving on a specific trip; makes adjustments to the model for the specific trip based on the specific trip sensor data and input data; and stores, in the non-volatile memory, an adjusted model based on the adjustments.
However Yu teaches wherein the system further: monitors, via the sensors, behavior of a vehicle and its components while driving on a specific trip; makes adjustments to the model 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of a method and system of route guidance for a towing vehicle of Ohba to simply identifying one or more feature points within the images. The feature points are associated with the trailer and the method may also include determining a plane based on the one or more feature points also the plane is indicative of a front face of the trailer and the method may also include determining a normal line to the plane. In some examples, the method also includes determining the trailer angle based on the normal line (Yu paragraphs ““0042-0043”, “0045” and “0048””).

Regarding claim 18, modified Ohba fails to teach wherein the system operates when the tow vehicle and the trailer are travelling in a forward and a reverse direction.
However Yu teaches wherein the system operates when the tow vehicle and the trailer are travelling in a forward and a reverse direction (see Yu paragraph “0005” “One aspect of the disclosure provides a method for autonomously maneuvering a tow vehicle towards 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of a method and system of route guidance for a towing vehicle of Ohba to simply identifying one or more feature points within the images. The feature points are associated with the trailer and the method may also include determining a plane based on the one or more feature points also the plane is indicative of a front face of the trailer and the method may also include determining a normal line to the plane. In some examples, the method also includes determining the trailer angle based on the normal line (Yu paragraph “0005”).

 wherein the system operates when the trailer is a boat trailer; and wherein the tow vehicle and trailer are backing up in a reverse direction travelling towards a boat launch.
However Yu teaches wherein the system operates when the trailer is a boat trailer; and wherein the tow vehicle and trailer are backing up in a reverse direction travelling towards a boat launch (see Yu paragraph “0003” “Trailers are usually unpowered vehicles that are pulled by a powered tow vehicle. A trailer may be a utility trailer, a popup camper, a travel trailer, livestock trailer, flatbed trailer, enclosed car hauler, and boat trailer, among others. The tow vehicle may be a car, a crossover, a truck, a van, a sports-utility-vehicle (SUV), a recreational vehicle (RV), or any other vehicle configured to attach to the trailer and pull the trailer. The trailer may be attached to a powered vehicle using a trailer hitch. A receiver hitch mounts on the tow vehicle and connects to the trailer hitch to form a connection. The trailer hitch may be a ball and socket, a fifth wheel and gooseneck, or a trailer jack. Other attachment mechanisms may also be used. In addition to the mechanical connection between the trailer and the powered vehicle, in some examples, the trailer is electrically connected to the tow vehicle. As such, the electrical connection allows the trailer to take the feed from the powered vehicle's rear light circuit, allowing the trailer to have taillights, turn signals, and brake lights that are in sync with the lights of the powered vehicle.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of a method and system of route guidance for a towing vehicle of Ohba to simply identifying one or more feature points within the images. The feature points are associated with the trailer and the method may also include determining a plane based on the one or more feature points also the plane is indicative of a front face of the trailer and the method may also include determining a normal line to the 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable in view of Ohba (US 2016/0245659 A1) over view of Zhang et al (US 2017/0341583 A1) over view of Yu et al. (US 2019/0337344 A1) and Stein (US 2017/0153639 A1).

Regarding claim 11, modified Ohba fails to teach wherein the input device receives and transmits data via a wireless interface; and wherein the wireless interface utilizes a protocol of at least one of a Bluetooth, Bluetooth mesh, WIFI, NFC, RFID, BLE, ZigBee, Z-wave, LoRaWAN, Dash7, DigiMesh, ANT, ANT+, NB-loT, 3G, 4G, 5G, LTE or combinations thereof.
However Stein teaches wherein the input device receives and transmits data via a wireless interface; and wherein the wireless interface utilizes a protocol of at least one of a Bluetooth, Bluetooth mesh, WIFI, NFC, RFID, BLE, ZigBee, Z-wave, LoRaWAN, Dash7, DigiMesh, ANT, ANT+, NB-loT, 3G, 4G, 5G, LTE or combinations thereof (see Stein paragraphs “0050-0051” “Wireless transceiver 172 may include one or more devices configured to exchange transmissions over an air interface to one or more networks (e.g., cellular, the Internet, etc.) by use of a radio frequency, infrared frequency, magnetic field, or an electric field. Wireless transceiver 172 may use any known standard to transmit and/or receive data (e.g., Wi-Fi, Bluetooth®, Bluetooth Smart, 802.15.4, ZigBee, etc.).”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of a method and system of route guidance for a towing vehicle of Ohba to simply use cameras to provide autonomous vehicle navigation features, for example, consistent with the disclosed embodiments, the  may provide a navigational response based on, for example, an analysis of images captured by one or more of the cameras (Stein paragraphs “0050-0051”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable in view of Ohba (US 2016/0245659 A1) in view of Zhang et al (US 2017/0341583 A1) in view of Yu et al. (US 2019/0337344 A1) and Hawley et al. (US 2019/0039595 A1).

Regarding claim 8, Modified Ohba fails to teach wherein the system sends at least one control command to a hybrid vehicle control system, controlling the operation of a hybrid tow vehicle's electric motor and internal combustion engine based on the determined vehicle path.
However Hawley teaches wherein the system sends at least one control command to a hybrid vehicle control system, controlling the operation of a hybrid tow vehicle's electric motor and internal combustion engine based on the determined vehicle path (see Hawley paragraphs “0011-0012”, “0054-0055” and “0059-0060” “A mass/road load determination component 50H can be used to determine a relevant vehicle mass which may include vehicle 10 and any load, e.g., a towed load, a passenger load, etc., as well as road load associated with vehicle 10. In accordance with various embodiments, mass/road load determination component 50H can be enabled to determine relevant vehicle mass and road load when vehicle 10 is operating in an EV mode (when vehicle 10 is a hybrid vehicle). If vehicle 10 is an electric vehicle, mass/road load determination component 50H may be enabled at all times, or used to make the requisite determinations without being dependent on a travel mode”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of a method and system of route guidance for a towing vehicle of the modified Ohba as determining the relevant mass of 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable in view of Ohba (US 2016/0245659 A1) in view of Zhang et al (US 2017/0341583 A1) in view of Yu et al. (US 2019/0337344 A1) and Grimm et al. (US 2018/0359298 A1).

Regarding claim 9, Modified Ohba fails to teach wherein the input device is an OBD device connected by a plug-in connector to a vehicle OBD port.
However Grimm teaches wherein the input device is an OBD device connected by a plug-in connector to a vehicle OBD port (see Grimm paragraphs “0044-0046” and “0220-0238” “In various embodiments, the first example add-on device 33 is an onboard diagnostic (OBD) device 33 1. The term OBD is not used to limit the particular type of diagnostics port for which the device 34 can be configured to communicate. For instance, the OBD add-on device 33 1 is not limited to being configured for use with automobiles, or even transportation systems, but can be configured to connect to the diagnostic port of marine craft or other host systems”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of a method and system of route guidance for a towing vehicle of the modified Ohba to access the automobile head unit so as to present media options or other user-interaction information by way of the head unit, such as a display of the head unit, or an audio command provided by head unit (Hawley paragraphs Grimm paragraphs “0044-0046” and “0220-0238”).


Regarding claim 19, Ohba teaches a system for optimizing a trailer path, comprising: at least one trailer image sensor configured to capture images of a trailer attached to a tow vehicle (see Ohba paragraphs “0024-0025”, “0028” and “0034-0035” “In order to determine whether the current routing mode is the towing route mode, there are several ways as stated above in this description. In one embodiment, the automatic detection may be executed by recognizing the towed vehicle in one or more images from one or more rearview cameras which may be located at a rear side of the towing vehicle in order to detect the towed vehicle. As mentioned earlier, the rearview cameras may be embedded in the towing vehicle or aftermarket cameras coupled to the navigation system. A sample diagram of collecting images from a plurality of the rearview cameras is illustrated in FIG. 4. For example, the route guidance system of FIG. 4 may include a plurality of rearview cameras 400, including Rear Camera 1, Rear Camera 2 . . . and Rear Camera M where M is a natural number, each of which is able to record a series of images. A camera interface 410 receives the series of images as data streams from the plurality of cameras 400 and processes the series of images appropriate for stitching. For example, the processing may include receiving the series of images as data streams from the plurality of cameras 400 and converting serial data of data streams into parallel data for future processing. The converted parallel data from the plurality of cameras 400 is output from the camera interface 410 to a system 411 for creating a wide rear view. The system 411 includes several processing units within the system. An image processor unit (IPU) 413 which handles video input/output processing, a central processor unit (CPU) 416 for controlling high level operations of rear view creation process such as application control and decision making, one or more digital signal processors (DSP) 417 which handles 
Ohba teaches at least one behind image sensor configured to capture behind images of a vehicle path behind the tow vehicle and behind the trailer (see Ohba figure 5 and paragraphs “0024-0025”, “0028” and “0034-0035” “In order to determine whether the current routing mode is the towing route mode, there are several ways as stated above in this description. In one embodiment, the automatic detection may be executed by recognizing the towed vehicle in one or more images from one or more rearview cameras which may be located at a rear side of the towing vehicle in order to detect the towed vehicle. As mentioned earlier, the rearview cameras may be embedded in the towing vehicle or aftermarket cameras coupled to the navigation system. A sample diagram of collecting images from a plurality of the rearview cameras is illustrated in FIG. 4. For example, the route guidance system of FIG. 4 may include a plurality of rearview cameras 400, including Rear Camera 1, Rear Camera 2 . . . and Rear Camera M where M is a natural number, each of which is able to record a series of images. A camera interface 410 receives the series of images as data streams from the plurality of cameras 400 and processes the series of images appropriate for stitching. For example, the processing may include receiving the series of images as data streams from the plurality of cameras 400 and converting serial data of data streams into parallel data for future processing. The converted parallel data from the plurality of cameras 400 is output from the camera interface 410 to a system 411 for creating a wide rear view. The system 411 includes several processing units within the system. An image processor unit (IPU) 413 which handles video input/output processing, a central processor unit (CPU) 416 for controlling high level operations of rear view creation process such as application control and decision making, one or more digital signal processors (DSP) 417 which handles 
Ohba teaches a weight determination system that determines the weight of the tow vehicle and the trailer (see Ohba paragraphs “0023” and “0025” “Furthermore, using the vehicle interface 122, the navigation system 100 may communicate with sensors 133, such as cameras, infrared sensors, weight sensors, etc. which enables the navigation system to determine that the vehicle is towing by detecting the towed vehicle 140, by sensing an object behind the towing vehicle 130, either by image recognition, proximity sensing, weight sensing, etc., respectively, of a towed object.”),
a data input device configured to receive input data (see Ohba paragraph “0024” “The vehicle navigation system 100 accommodates a plurality of means for receiving user inputs. For example, the navigation system 100 may include a touch detector 118 for detecting a touch or press input of a user on a touch panel 117 of a touch screen 115, which allows the user to enter intuitive look and feel input. Alternatively, as seen in a traditional vehicle entertainment system, any user input controller 119 such as knobs and buttons may be included in the navigation system 100. To accommodate hands-free input operation to avoid driver distraction, it may be appropriate to use voice commands as user inputs for the navigation system 100. To accommodate such voice commands, microphone 120 for receiving speech input may be included. Once a voice command is received at the microphone 120, the voice command is sent to a speech engine to be matched with any speech pattern associated with navigation related vocabulary in a speech database and the matched speech pattern is interpreted as a voice command input from the user. Although listed input means may be an example for selecting menus, executing selected functions etc., the navigation system may include various other input methods, to achieve the same and similar operations. The vehicle navigation 
Ohba teaches a processing device comprising a processor and non-volatile memory (see Ohba paragraphs “0008-0012”),
Ohba teaches wherein the processor is configured to: receive image data from the image sensor (see Ohba paragraph “0024” “The vehicle navigation system 100 may also include a plurality of means to output an interactive result of user input operations. For example, the navigation system 100 may include a display controller 112 for generating map images, such as map guide images, arrow guide images, icon images of POIs, possible alerts, as well as menu images related to the map information and the generated map image is stored in a video RAM (VRAM) 113. The map image stored in the VRAM 113 is sent to a video generating unit 114 where the map image is converted to an appropriate format to be displayed on a screen 116 of a touch screen 115. Upon the receipt of video data, the screen 116 displays the map. Alternatively, to keep eyes of a driving user on a road rather than prompting the driving user to look in to the screen, the interactive output may be presented to the driving user as audio feedback via one or more speakers 121”),
receive load ratings for a tow vehicle and tow equipment (see Ohba paragraphs “0028” and “0037” “In another way, sensing any tension or force due to weight at a towing device or coupling to the towed vehicle 140 at the towing device that is used for coupling the towing vehicle 130 and the towed vehicle 140 may result in effectively detecting the towed vehicle 140. These one or more sensors may be embedded sensors 133 in the towing vehicle 130 or aftermarket sensors 110 coupled to the navigation system 100. These sensing results are received via the vehicle interface 122 and processed at the CPU 101”),

to determine at least one safety parameter based on the trailer path, the load ratings, the weight data, the accelerometer data and the input data (see Ohba paragraphs “0028” and “0037” regarding making sure a car stays within the speed limits and load/weight requirements of the roads it’s on as a safety parameter too “In another way, sensing any tension or force due to weight at a towing device or coupling to the towed vehicle 140 at the towing device that is used for coupling the towing vehicle 130 and the towed vehicle 140 may result in effectively detecting the towed vehicle 140. These one or more sensors may be embedded sensors 133 in the towing vehicle 130 or aftermarket sensors 110 coupled to the navigation system 100. These sensing results are received via the vehicle interface 122 and processed at the CPU 101”),
But Ohba does not teach at least one front image sensor configured to capture front images of a vehicle path in front of the tow vehicle and to communicate the trailer path and the at least one safety parameter to vehicle control system, thereby prompting adjustments to at least one of the tow vehicle path and tow vehicle acceleration when at least one of the trailer path and acceleration are not within the at least one safety parameter.
However Zhang teaches at least one front image sensor configured to capture front images of a vehicle path in front of the tow vehicle (see Zhang paragraph “0034”),
Zhang teaches to communicate the trailer path and the at least one safety parameter to vehicle control system, thereby prompting adjustments to at least one of the tow vehicle path 
communicate the tow vehicle path to at least one of the user and the vehicle control system, thereby prompting adjustments to at least one of the tow vehicle path and tow vehicle acceleration (see Zhang paragraphs “0032” and “0064” regarding communicating the trailer path and the vehicle control system and adjusting the tow vehicle speed by braking or slowing down as the Applicant mentioned in paragraph 19 in the specification (The acceleration may be positive or negative (deceleration when braking, for example).) “The instructions, when executed by the processor 64, receive and process signals from the sensor system 34, perform logic, calculations, methods and/or algorithms for 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of a method and system of route guidance for a towing vehicle of Ohba to determine trailer dynamics such as whether the trailer is pivoting or rolling relative to the vehicle and adjust the trailer path to maintain the vehicle safety (Zhang paragraphs “0032” and “0064”).
Zhang has using acceleration of the vehicle to determine the line of travel (see Zhang paragraph “0040”), but Modified Ohba fails to teach one or more accelerometers that sense acceleration of at least one of the tow vehicle and the trailer and receive accelerometer data from the one or more accelerometers; receive input data from the data input device, determine a trailer path based on the image data, accelerometer data, and the input data.
However Yu teaches one or more accelerometers that sense acceleration of at least one of the tow vehicle and the trailer (see Yu paragraphs “0023”, “0029”, “0039” and “0052” “The speed behavior 182 b may be executed to change the speed of the tow vehicle 100 by either accelerating or decelerating based on the planned path. The speed behavior 182 b sends a signal or command 184 to the brake system 114 for decelerating or the acceleration system 116 for accelerating.”),

Yu teaches to determine a trailer path based on the image data, accelerometer data, and the input data (see Yu paragraphs “0023”, “0029-0032”, “0039” and “0052” “The position of the camera 142 a is determined or known by the camera pose module 330 as will be described below. As previously mentioned, the IMU 144 includes an accelerometer for determining the linear acceleration of the tow vehicle and a gyroscope for determining the rotational rate of the vehicle wheels. In addition, in some examples, the filter states 322, 322 c, 322 u include an Accelerometer bias state 324 d and a Gyroscope bias state 324 e. The inertial sensors such as the accelerometer and gyroscope often include small offset in the average signal output, even when there is no movement. The Accelerometer bias state 324 d estimates the small offset of the accelerometer sensor in the average signal output, and the Gyroscope bias state 324 e estimates the small offset of the gyroscope sensor in the average signal output.” And “The vehicle controller 150 executes a location estimation and path planning system 400 that receives images 143 from the camera 142 and IMU data 145 from the IMU 144 and determines a location LT of the trailer 200 with respect to the tow vehicle 100 based on the received images 143.”),
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of a method and system of route guidance for a towing vehicle of Ohba to identify one or more feature points within the 
Modified Ohba fails to explicitly teach wherein the system operates when the tow vehicle is not connected to the trailer; wherein the trailer is in a stationary position; wherein the tow vehicle is backing up in a reverse direction travelling towards the trailer's trailer hitch; and wherein the system further comprises: at least one trailer alignment sensor configured to capture images of the trailer; at least one tow vehicle alignment sensor configured to capture images of the tow vehicle; wherein the tow vehicle alignment sensor is attached to the trailer; wherein the trailer alignment sensor is attached to the tow vehicle; at least one hitch position sensor configured to determine position of the trailer hitch; at least one receiver position sensor configured to align the trailer hitch with the tow vehicle's receiver hitch; wherein the processor is further configured to: receive alignment data from the alignment sensors and the position sensors; determine a tow vehicle path based on the alignment data.
However Aich teaches wherein the system operates when the tow vehicle is not connected to the trailer (see Aich paragraphs “0118-0119”),
wherein the trailer is in a stationary position (see Aich paragraphs “0118-0119”),
wherein the tow vehicle is backing up in a reverse direction travelling towards the trailer's trailer hitch (see Aich paragraphs “0118-0119”),
wherein the system further comprises: at least one trailer alignment sensor configured to capture images of the trailer (see Aich paragraphs “0118-0119” and “0121”),
at least one tow vehicle alignment sensor configured to capture images of the tow vehicle (see Aich paragraphs “0118-0119” and “0121”),

wherein the trailer alignment sensor is attached to the tow vehicle wherein the tow vehicle alignment sensor is attached to the trailer (see Aich paragraphs “0160-0163”),
at least one hitch position sensor configured to determine position of the trailer hitch wherein the tow vehicle alignment sensor is attached to the trailer (see Aich paragraphs “0160-0163”),
at least one receiver position sensor configured to align the trailer hitch with the tow vehicle's receiver hitch wherein the tow vehicle alignment sensor is attached to the trailer (see Aich paragraphs “0118-0119”, “0121” and “0160-0163”),
wherein the processor is further configured to: receive alignment data from the alignment sensors and the position sensors; determine a tow vehicle path based on the alignment data; (see Aich paragraphs “0118-0119”, “0121” and “0160-0163” “For the trailer backup assist system 105, as previously described, it is advantageous to use information that is representative of an angle between the vehicle and a trailer attached to the vehicle, also known as the hitch angle γ or trailer angle”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of a method and system of route guidance for a towing vehicle of Ohba to receive a hitch angle corresponding to the angle between the vehicle to the trailer and generate an aerial view of the vehicle and the trailer based on the hitch angle in order to avoid any damage that can happen between the vehicle and the trailer (Aich paragraphs “0118-0119”, “0121” and “0160-0163”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/HOSSAM M ABD EL LATIF/             Examiner, Art Unit 3665             
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666